Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 4-8 & 10-12 filed 12/30/20 and the examiner’s amendment below, with respect to the claims have been fully considered and are persuasive. The 103 rejections of the claims have been withdrawn. 
The drawing objections are withdrawn due to the amendments.
Due to the continuous monitoring during the hibernation mode, a double patenting rejection with the parent application was not considered proper.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sheldon L Wolfe (#43996) on 2/18/21.
The application has been amended as follows: 
Claim 1:

Line 11: replace “determine a first operational parameter of the first battery;” with “determine a first operational parameter of the first battery based on a voltage of the first battery;”

Lines 13 & 14: replace “based at least in part on the first operational parameter of the first battery;” with “based at least in part on the first operational parameter of the first battery being less than a threshold;”

Line 27-31: replace: “parameter; determine whether the short circuit is actually present in the battery system by performing a second short circuit detection technique different from the first short circuit detection techniques based at least in part on the second operational parameter of the first battery;” with “parameter, the second operational parameter of the first battery is configured to be received as a current measurement; determine whether the short circuit is actually present in the battery system based on whether the current measurement is greater than a threshold current value;”

Claim 5: Cancel Claim 5

Claim 6:
Line 1: Replace “5’ with “1”

Line 3: Remove “terminal”
Allowable Subject Matter
Claims 1-4, 6, and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art discloses a battery system to be implemented in an automotive vehicle, comprising: a first battery configured to supply power to an electrical system of the automotive vehicle when connected to the electrical system; a first switch electrically coupled between the first battery and the electrical system, wherein the first switch is configured to selectively connect the first battery to the electrical system or disconnect the first battery from the electrical system; a low-power wake-up control unit electrically coupled to the first battery, wherein while the automotive vehicle is in a key-off position, including: determine a first operational parameter of the first battery based on a voltage of the first battery; and determine whether a short circuit is expected to be present in the battery system by performing a first short circuit detection technique based at least in part on the first operational parameter of the first battery being less than a threshold; output an activation signal when a short circuit is expected to be present in the battery system; and a battery control unit communicatively coupled to the first switch and the lower-power wake-up control unit, wherein the battery control unit is configured to: enter a hibernation mode in response to the automotive vehicle transition from a key-on position to the key-off position, including powering down electronics of the vehicle excluding the low-power wake-up circuit in response to the automotive vehicle transition from a key-on position to the key-off position; the prior art fails to disclose the further inclusion of the combination of the low-power wake-up control unit is configured to continuously monitor for a potential short-circuit condition; wherein the battery control unit is configured to: exit the hibernation mode when the activation signal is received from the low- power wake-up control unit indicating that the short circuit is expected to be present in the battery system; determine a second operational parameter of the first battery different from the first operational parameter, the second operational parameter of the first battery is configured to 
Regarding Independent Claim 9, the prior art discloses a low-power wake-up control unit configured to continuously monitor for and to determine whether a short circuit is expected to be present in an electrical system while an automotive vehicle is in a key-off position, comprising: differentiator circuitry, wherein the differentiator circuitry comprises a first operational amplifier configured to be electrically coupled to a terminal of a battery pack implemented in the automotive vehicle to enable the differentiator circuitry to: receive a voltage signal indicative of terminal voltage of the battery pack; and output a rate of change signal indicative of an instantaneous rate of voltage change at the terminal of the battery pack based at least in part on the voltage signal; and threshold comparison circuitry coupled to the differentiator circuitry, wherein the threshold comparison circuitry comprises a second operation amplifier configured to be electrically coupled between the differentiator circuitry; prior art fails to disclose the further inclusion of the combination of the low-power wake-up control unit configured to continuously monitor for and to determine whether a short circuit is expected to be present in an electrical system while an automotive vehicle is in a key-off position; a battery control unit of the automotive vehicle to enable the threshold comparison circuitry to: determine whether the short circuit is expected to be present in the electrical system based at least in part on the rate of change signal received from the differentiator circuitry; and output an activation signal to wake-up the battery control unit when the short circuit is expected to be present to power up and enable the battery control unit to determine whether the short circuit is 
Dependent Claims 2-4, 6, 8, and 10-13 are allowed for their dependence upon allowed independent claims 1 and 9. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859